Citation Nr: 0915812	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-25 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
arthritis of multiple joints, and if so, whether service 
connection is warranted. 

2.  Entitlement to service connection for depression with 
schizo-affective disorder with anxiety, anxiety attacks, 
memory loss, and insomnia. 

3.  Service connection for Parkinson's disease including as a 
result of an undiagnosed illness.  

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, claimed as 
twitching of the legs, including as a result of an 
undiagnosed illness. 

5.  Entitlement to service connection for twitching of the 
bilateral arms including as a result of an undiagnosed 
illness.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to September 
1984 and from September 1990 to March 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In April 2009, VA received a copy of a State of Tennessee 
Certificate of Death that showed that the Veteran died on 
March [redacted], 2009.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the appellant died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997).  Because of the death of the appellant, the appeal 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran. 
38 C.F.R. § 20.1106 (2008).


ORDER

The appeal is dismissed.  

 

____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


